—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered March 18, 1997, convicting defendant, after a nonjury trial, of arson in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
There was legally sufficient evidence of guilt and the verdict was not against the weight of the evidence. Defendant’s actions in reporting the fire he had set and acknowledging his culpability to the fire marshals provide ample evidence that he had been “aware of and consciously disregard [ed] a substantial and unjustifiable risk” (Penal Law § 15.05 [3]) that he would cause damage to the building. The blistering and smoke damage, which, according to the evidence and reasonable inferences therefrom, resulted from the fire, was sufficient to establish the damage element of the crime (People v Fleming, 164 AD2d 942, 943, lv denied 76 NY2d 1021). Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.